ALLOWABILITY NOTICE
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for a telephone interview on 7/15/2022 for this examiner's amendment was given by John Ignatowski, for the claims filed on 5/10/2022.	 

In claim 1:
At line 11: “permanently” has been deleted;
At line 16: at the end of the line, - - from the inlet to the outlet- - has been inserted.
In claim 12:
At line 13: “permanently” has been deleted;
At line 18: at the end of the line, “,” has been deleted and - - from the inlet to the outlet,- - has been inserted.
In claim 17:
At line 14: “permanently” has been deleted;
At line 19: at the end of the line, - - from the inlet to the outlet- - has been inserted.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1, 12, and 17 is indicated, because the prior art of record does not anticipate or render fairly obvious, the combination of elements of the claimed invention, considered as a whole, such as the limitation: “…a thermal management system, comprising: a chamber coupled to the back surface of the table and defining an interior space, an inlet, and an outlet; at least one cooling fin coupled to the table and disposed within the interior space defined by the chamber; an air source in fluid communication with the inlet and configured to generate an air flow; and wherein the thermal management system is selectively operable between an insulator mode during which the air flow is prevented through the chamber from the inlet to the outlet to maintain the table surface at the processing temperature until the part is thermally processed, and a cooling mode during which the air flow is permitted through the chamber to cool the table surface from the processing temperature to a reduced temperature,”  as recited in claim 1.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show a thermal management system comprising a chamber coupled to the back surface of the table, where the thermal management system is selectively operable between an insulator mode and a cooling mode.  The closest prior art of record (Yamamoto/ US-20080144279-A1) does not teach an insulator mode or a cooling mode for a thermal management system, as claimed by the Applicant, where air flow is prevented through a chamber during the insulator mode.  As a result, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art, as claimed.  Thus, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        26 July 2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761